Citation Nr: 1036234	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in October 2009 for further development.  

The Board also remanded the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The RO issued a June 2010 rating decision in which it granted the 
Veteran a TDIU effective May 27, 1994.  


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 70 percent for the Veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2010, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2010 supplemental 
statement of the case, following the provision of notice.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran psychiatric 
examinations in April 2006 and March 2010, obtained medical 
opinions as to the etiology and severity of the disability, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).   Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

a noncompensable rating is warranted when a mental condition has 
been diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication.  

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.   

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further indicated that without those examples, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment. 38 
C.F.R. § 4.126(b).

The Veteran underwent a VA examination in April 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of becoming anxious several 
times per day for no apparent reason.  During these episodes, he 
feels tense and occasionally experiences chest pains and 
headaches.  He reported that he usually avoids a full blown panic 
attack by using self-talk techniques.  He is able to regain 
emotional control within five minutes.  He reported that he was 
recently exposed to Vietnam paraphernalia when visiting another 
Veteran's home.  He thinks that this may have triggered an 
increase in his anxiety symptoms.  He reported that short term 
memory functioning has been impaired for some time; but long term 
memory remains stable.

The Veteran reported that he falls asleep quickly; but most 
nights, he awakens, tosses and turns and has distressing dreams.  
He reported continued symptoms of sleep apnea.  He also reported 
frequent episodes of irritability, impaired concentration, and 
hypervigilance.  Loud noises cause him to startle.  

The Veteran recalls most of what happened during his tour in 
Vietnam.  He maintained a moderate range of interests with the 
exception of his tendency to avoid socialization with anyone 
outside the family.  His plans and goals for the future were 
somewhat vague, but generally included working around his 
property and doing things with his wife.  

The Veteran was oriented to person, place, and time.  He could 
recall all of the last six U.S. presidents; where he lived at age 
six; the number of weeks in a year; the president during the 
Civil War; etc.  Serial sevens and simple arithmetic problems 
were calculated correctly.  Gross screening suggested that memory 
functioning fell within the average range.  Logical reasoning and 
abstract reasoning appeared to fall within normal limits.  The 
Veteran was considered competent to manage his own financial 
affairs.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2009).

The Veteran underwent another VA examination in March 2010.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of nightmares almost every 
night, increased depression, flashbacks, and an inability to work 
(due to nightmares, sleep problems, and anxiety experienced when 
he is around people).  He stated that he has not received any 
inpatient or outpatient treatment for PTSD since his April 2006 
examination.  He reported that he is not taking any psychotropic 
medication.  

The Veteran stated that he has not been employed for several 
years.  He continues to live with his wife of 38 years on their 
20 acre farm.  She is his main social/family support.  He stated 
that he has no friends and does little socializing with others.  
However, he maintains good relationships and regular contact with 
his four grown step-children and their families.  

Upon examination, the Veteran was neatly and casually dressed; 
and he was pleasant and forthcoming.  He was cooperative 
throughout the evaluation and provided sufficient information.  
He was oriented to person, place, and time.  His memory, 
attention, and concentration appeared to be within normal limits.  
The rate and flow of speech were also within normal limits; and 
he showed no impairment of thought process or difficulty in 
communication.  He did not exhibit or report signs of delusions 
or hallucinations.  He didn't report or display obsessive or 
ritualistic behavior.  He reported a past history of panic 
attacks, but indicated that they are now under control.  However, 
he did report feeling increasingly depressed and lethargic.  He 
was concerned that he does not have the energy or motivation to 
accomplish any significant tasks at home.  He appeared fully 
capable of maintaining personal hygiene and engaging in all basic 
activities of daily living. He also appeared capable of handling 
his own financial matters.  He denied current suicidal and 
homicidal ideas, intentions, or plans.  

The Veteran underwent psychometric tests; and his Impact of Event 
Scale - Revised (IES-R) showed pronounced PTSD.  His score on the 
Mississippi scale suggests that he experiences significant 
symptomatology.  The examiner determined that the Veteran met the 
criteria for moderate-severe level PTSD.  The examiner also found 
that the Veteran suffers from depression which is more likely 
than not due to PTSD and exposure to war-zone trauma.  

The examiner noted that the Veteran's PTSD and related depression 
symptoms have greatly interfered with his social functioning.  
The PTSD also appeared to have had a major impact on his ability 
to obtain and maintain work.  When he was working, his job record 
was punctuated by sporadic employment, and interpersonal conflict 
or discomfort.  The examiner believed the Veteran to be 
unemployable.  He assigned a GAF score of 45.  

In order to warrant a rating in excess of 70 percent for his 
PTSD, the Veteran's disability would have to be manifested by 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

Although the March 2010 examiner found the Veteran to be 
unemployable, the evidence does not reflect that the Veteran 
suffers from total social impairment.  He remains married to his 
wife of 38 years; and he maintains good relationships and regular 
contact with his four grown step-children and their families.  
Furthermore, the evidence does not show that the Veteran suffers 
from any of the enumerated symptoms.  He has never shown more 
than some short term memory loss (not memory loss for relatives, 
own name, own occupation).  He has never been found to lack the 
ability to perform activities of daily living.  He has not been 
shown to be a danger to himself or others (much less be a 
"persistent" danger).  He has always been oriented as to time, 
place, and person.  He has not shown gross impairment in thought 
processes or communication.   

Although the Veteran's symptoms have been judged to be moderate 
to severe, he does not meet the criteria for a rating in excess 
of 70 percent.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the current 70 percent schedular 
rating.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 70 percent for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


